Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 14, 2019                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  158130(84)
  158132(46)                                                                                             Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth T. Clement
            Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                                                                         Justices
                                                                     SC: 158130
  v                                                                  COA: 337329
                                                                     Monroe CC: 16-242675-FH
  JONTELE SWANSON-DEVILL GOODWIN,
             Defendant-Appellant.
  _________________________________________
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                     SC: 158132
  v                                                                  COA: 338266
                                                                     Monroe CC: 16-243088-FC
  JONTELE SWANSON-DEVILL GOODWIN,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motions of defendant-appellant to extend the time
  for filing amended applications for leave to appeal are GRANTED. The amended
  applications will be accepted as timely filed if submitted on or before February 16, 2019.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 14, 2019

                                                                                Clerk